Citation Nr: 1316001	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  05-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include coronary artery disease (CAD) and an abdominal aortic aneurysm.

2.  Entitlement to an effective date prior to May 11, 2010, for the establishment of a 60 percent disability rating for COPD.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied service connection for abdominal aortic aneurysm.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in July 2005, and perfected his appeal in September 2005.

In a July 2010 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim of service connection for COPD, and assigned a 10 percent disability rating effective February 19, 2004, and a 60 percent disability rating effective May 11, 2010.  The Veteran filed a NOD with this determination in January 2011, stating that the medical evidence shows that his COPD was rated 60 percent as of February 19, 2004.  Additionally, the Veteran stated that if the law did not allow for entitlement to an increased evaluation as of February 19, 2004, this letter constituted his disagreement to the effective date of the assignment of a 60 percent evaluation and that a SOC and VA Form 9 be furnished.  Subsequently, in January 2013 rating decision, the RO denied the Veteran's claim of entitlement to an earlier effective date for the evaluation of COPD. 

In April 2010 and January 2011, the Board remanded the issue of service connection for an abdominal aortic aneurysm for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed on the issues on appeal.

The Board recognizes that the RO characterized the Veteran's heart disability appeal as entitlement to service connection for an abdominal aortic aneurysm.  However, a review of the record reflects that the Veteran has been diagnosed with other heart disabilities in his private and VA treatment records.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in light of the Veteran's assertions, the Board will consider whether service connection is warranted for any current heart disabilities.  For this reason, the Board finds that the Veteran's heart claim is more appropriately framed as the broader issue indicated on the title page of this decision, rather than as a specific condition.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of entitlement to service connection for a heart condition and an effective date prior to May 11, 2010, for the establishment of a 60 percent disability rating for COPD.

A. Heart Condition

First, the Board will discuss entitlement to service connection on a presumptive basis.  Certain Veterans - namely, those who served in Vietnam between January 9, 1962, and May 7, 1975 - are presumed by law to have been exposed to herbicides during service.  38 U.S.C.A. § 1116.  Generally, the presumption of herbicide exposure does not apply to Vietnam-era Veterans unless they served within the land borders of Vietnam during the prescribed period.  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who served on ships off the coast of Vietnam but who never set foot within the land borders of Vietnam are not entitled to the presumption of herbicide exposure).

However, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam in order for toxic herbicide exposure to be presumed.  In contrast, a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers. 

In this case, while the USS Davidson (DE-1045) is not a ship that was part of the Mobile Riverine Force, nor is it one of the specifically designated classes of ships (such as LST, LCM, LCVP, etc.) that would have been expected to operate in the internal waters of Vietnam, it is specifically listed by the C&P as having either moored in the Republic of Vietnam or operated in its inland waters.  See http:// vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (May 5, 2013).  It specifically states that the USS Davidson operated on Vung Ganh Rai and Rung Sat Special River Delta from September 16, to October 5, 1967.  

The Personal Information Exchange System documented that the Veteran served aboard the USS Davidson DE 1045 and USS Ramsey Deg 2, which were in the official waters of the Republic of Vietnam.  Additionally, an Enlisted Performance Record shows that the Veteran was stationed on the USS Davidson from March 1966 to August 1968.  Further an Enlisted Transfer and Special Duty Request Form noted that the Veteran was stationed on the USS Davidson from February 1965 to September 1968.  These records document that the Veteran was stationed on the USS Davidson when it operated on Vung Ganh Rai and Rung Sat Special River Delta from September 16, to October 5, 1967.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

However, even though it is presumed that the Veteran was exposed to herbicide agents while serving in Vietnam, in order for him to be entitled to presumptive service connection on the basis of that presumed Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  

Certain diseases are presumed by law to have been caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309.  In August 2010, the Secretary expanded the list of diseases subject to that presumption, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  

Therefore, the Board remands the issue of service connection for CAD to the AMC/RO to adjudicate this claim in the first instance.  The Board again reiterates that it is presumed that the Veteran was exposed to herbicide agents while serving on the USS Davidson.  

Unfortunately, abdominal aortic aneurysm is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  He must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has abdominal aortic aneurysm as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Significantly, the availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  However, an opinion as to direct service connection for an abdominal aortic aneurysm based on exposure to Agent Orange has not been obtained. 

Additionally, as noted by the March 2011 VA examiner, the prevalence of abdominal aortic aneurysm is five percent in patients with coronary artery disease according to the report titled: Aortic Aneurysms and Atherosclerosis.  Additionally, the examiner noted that observations support a multifactorial, systemic, non atherosclerotic, causal hypothesis, such as  a defect in vascular structural proteins, with atherosclerosis occurring as a secondary process. Therefore,  an addendum to the March 2011 VA examination medical opinion is necessary in order to address whether the Veteran's abdominal aortic aneurysm is caused and/or aggravated by his coronary artery disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the evidence of record, VA must consider whether service connection for an abdominal aortic aneurysm is warranted on these theories of entitlement as well.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Therefore, the VA heart examination should be returned for an addendum opinion to address direct service connection based on Agent Orange exposure and secondary service connection as to CAD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B. Earlier Effective Date

A review of the record reflects that the Veteran filed a timely January 2011 NOD with respect to the AMC's July 2010 rating decision granting his claim of service connection for COPD, and assigned a 10 percent disability rating effective February 19, 2004, and a 60 percent disability rating effective May 11, 2010.  Specifically, the Veteran stated that the medical evidence shows that his COPD was rated 60 percent as of February 19, 2004.  Additionally, the Veteran stated that if the law did not allow for entitlement to an increased evaluation as of February 19, 2004, this letter constituted his disagreement to the effective date of his 60 percent evaluation and that a SOC and VA Form 9 be furnished.  Subsequently, in January 2013 rating decision, the RO denied the Veteran's claim of entitlement to an earlier effective date for the evaluation of COPD. However, no subsequent action was taken to the Veteran's initial January 2011 NOD of the AMC's July 2010 rating decision, such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim of entitlement to an effective date prior to May 11, 2010, for the establishment of a 60 percent disability rating for COPD.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issue of entitlement to an effective date prior to May 11, 2010, for the establishment of a 60 percent disability rating for COPD. 

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should adjudicate the claim of service connection for coronary artery disease in the first instance.  The Board notes that it is presumed that the Veteran was exposed to herbicide agents while serving on the USS Davidson from September 16, to October 5, 1967.

2) The claims file and a copy of this remand should be returned to the VA examiner who conducted the March 2011 VA examination for an addendum to this examination report.  If, and only if, this VA clinician is unavailable, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  

The VA physician should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed abdominal aortic aneurysm is due to his presumed exposure to herbicides during service.  For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to herbicides during service.

Additionally, the VA physician should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed abdominal aortic aneurysm was (i) caused and/or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disease) by his coronary artery disease.  Please specifically address whether there was any increase in severity of the Veteran's abdominal aortic aneurysm that was proximately due to or the result of the Veteran's coronary artery disease.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records; private treatment records; VA treatment records; the March 2011 VA examination report; the Veteran's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) The AMC should issue the Veteran a SOC pertaining to the issue of entitlement to an effective date prior to May 11, 2010, for the establishment of a 60 percent disability rating for COPD.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, to include the issue(s) of service connection, as due to Agent Orange exposure, for any and all heart disorders shown by the record.  If any issue is denied, the AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


